Citation Nr: 0919265	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-15 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes 
mellitus to include as due to exposure to herbicides.

2.  Entitlement to service connection for cataracts to 
include as due to exposure to herbicides and type 2 diabetes 
mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy to include as due to exposure to herbicides and 
type 2 diabetes mellitus.

4.  Entitlement to service connection for erectile 
dysfunction to include as due to exposure to herbicides and 
type 2 diabetes mellitus.

5.  Entitlement to service connection for hypertension to 
include as due to exposure to herbicides and type 2 diabetes 
mellitus.

6.  Entitlement to service connection for peripheral vascular 
disease to include as due to exposure to herbicides and type 
2 diabetes mellitus.

7.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for bilateral hearing loss.

8.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2006) for a right ear condition to include hearing loss.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to February 
1973.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

Procedural history

The RO denied the Veteran's claim for entitlement to service 
connection for bilateral hearing loss in an unappealed 
October 1988 rating decision.

The RO denied the Veteran's claim for benefits under 
38 U.S.C.A. § 1151 for an ear condition to include hearing 
loss in an unappealed March 1996 rating decision.

The Veteran's June 2003 claim for entitlement to service 
connection for diabetes mellitus, and associated conditions 
of diabetic cataracts, peripheral neuropathy, erectile 
dysfunction, hypertension, and peripheral vascular disease, 
was denied in a February 2004 rating decision.  The Veteran's 
August 2004 claim to reopen a previously denied claim for 
entitlement to service connection for bilateral hearing loss 
was denied in a January 2005 rating decision.  The Veteran's 
May 2005 claim to reopen a previously denied claim for 
benefits under 38 U.S.C.A. § 1151 for an ear condition to 
include hearing loss was denied in a September 2005 rating 
decision.

The Veteran disagreed and perfected an appeal as to each 
rating decision.

The Veteran and his representative presented evidence and 
testimony at a November 2006 hearing at the RO before a local 
hearing officer.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.


FINDINGS OF FACT

1.  A preponderance of the competent medical and other 
evidence supports a conclusion that the Veteran's type 2 
diabetes mellitus condition is unrelated to his active duty 
service.

2.  A preponderance of the competent medical and other 
evidence supports a conclusion that the Veteran has no 
diagnosed diabetic cataract condition.

3.  A preponderance of the competent medical and other 
evidence supports a conclusion that the Veteran has no 
diagnosed peripheral neuropathy condition.

4.  A preponderance of the competent medical and other 
evidence supports a conclusion that the Veteran has no 
erectile dysfunction condition.

5.  A preponderance of the competent medical and other 
evidence supports a conclusion that the Veteran's 
hypertension condition is unrelated to his active duty 
service.

6.  A preponderance of the competent medical and other 
evidence supports a conclusion that the Veteran has no 
peripheral vascular disease condition.

7.  In an unappealed October 1988 rating decision, the RO 
denied service connection for bilateral hearing loss.

8.  Evidence received since the October 1988 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for bilateral 
hearing loss.  

9.  In an unappealed March 1996 rating decision, the RO 
denied entitlement to benefits under 38 U.S.C.A. § 1151 for 
an ear condition to include hearing loss.

10.  Evidence received since the March 1996 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to benefits under 38 U.S.C.A. § 1151 
(West 2002) for a right ear condition to include hearing 
loss.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for type 2 diabetes 
mellitus is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Entitlement to service connection for cataracts is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

3.  Entitlement to service connection for peripheral 
neuropathy is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  Entitlement to service connection for erectile 
dysfunction is not warranted.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

5.  Entitlement to service connection for hypertension is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

6.  Entitlement to service connection for peripheral vascular 
disease is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

7.  The October 1988 rating decision denying service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

8.  Since the October 1988 rating decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for bilateral hearing loss is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

9.  The March 1996 rating decision denying entitlement to 
benefits under 38 U.S.C.A. § 1151 is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

10.  Since the March 1996 rating decision, new and material 
evidence has not been received, and the claim of entitlement 
to benefits under 38 U.S.C.A. § 1151 for an ear condition 
including hearing loss is not reopened.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that in about September or October 1972, 
as a crewman serving on the U.S.S. Newport News (CA-148) 
[hereinafter Newport News], he volunteered for a night 
landing party which went ashore in Vietnam to rescue Navy 
SEALS who had been trapped along a river by enemy forces.  He 
further contends that he went ashore on another occasion at 
night to rescue a soldier who was trapped by enemy forces 
along a river near where the Newport News was operating.  See 
March 2007 Veteran's statement.  He argues that the evidence 
supports a conclusion that he was "in-country" and that he 
is entitled to a presumption of exposure to Agent Orange and 
service connection for his currently diagnosed type 2 
diabetes mellitus condition and associated conditions of 
diabetic cataracts, peripheral neuropathy, erectile 
dysfunction, hypertension and peripheral vascular disease.  
The Veteran also contends that he is entitled to service 
connection for hearing loss as a result of his exposure to 
excessive noise during service, particularly to an explosion 
which occurred onboard the Newport News, and that he is 
entitled to benefits under 38 U.S.C.A. § 1151 because three 
VA surgeries on the right ear condition caused hearing loss 
and a continuing ear condition.

The Board will first address preliminary matters and then 
render a decision on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claim (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

This case includes both claims for entitlement to service 
connection and claims requiring new and material evidence.

Regarding the claims requiring new and material evidence, the 
RO sent the Veteran a letter dated October 2004 in which the 
Veteran was informed that he was notified of a decision which 
denied service connection for bilateral hearing loss on 
November 1, 1988, and that the decision was final.  The 
Veteran was informed that the claim was previously denied 
because the evidence did not show that the hearing loss was 
incurred in or caused by service and that he must submit 
evidence relating to that fact.  The RO sent the Veteran a 
letter dated June 2005 in which he was informed that he was 
notified of a decision denying compensation under 38 U.S.C.A. 
§ 1151 for hearing loss due to ear surgeries in a letter 
dated April 1, 1996.  The June 2005 letter also informed the 
Veteran that his claim was previously denied because there 
was no evidence that the ear surgeries contributed to his 
hearing loss, and that he needed to submit evidence relating 
to that fact.

In addition, both letters informed the Veteran that in order 
to reopen his claim, he needed to present new and material 
evidence, and was informed what constituted new and material 
evidence.  The Board notes that the language used in the 
letters substantially follows the regulatory language of 
38 C.F.R. § 3.156.  See the Board's discussion below.  

With regard to the Veteran's claims for entitlement to 
service connection, the RO provided notice in a letter dated 
September 2003 of what was required to substantiate a claim 
for service connection.  Specifically, the Veteran was 
informed that the evidence needed to show that he had an 
injury in military service or a disease that began in or was 
made worse during military service or an event in service 
causing injury or disease; a current physical or mental 
disability; and, a relationship between the current 
disability and an injury, disease or event in military 
service.  

The Board observes that all notices were provided prior to 
the date of the last adjudication of the Veteran's claim in 
March 2009.  Thus, the Veteran had a meaningful opportunity 
to participate in the adjudication of his claims.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

In addition, the letters notified the Veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. 

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In this case, the Veteran was specifically informed of how VA 
determined a disability rating and an effective date in 
letter dated March 2006.  

The Board notes that VA's statutory duty to assist a claimant 
in the development of a previous finally denied claim does 
not attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the veteran's claim for a benefit under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
See 38 U.S.C.A. § 5103A (West 2002).

With regard to the claims for service connection, the Board 
observes that the record shows that VBA obtained the 
Veteran's service treatment records, VA treatment records, 
and private medical records identified by the Veteran.  In 
addition, the RO attempted to find records that would 
establish that the Veteran had been "in-country" in Vietnam 
by seeking such records from DOD and National Archive 
sources.  The Veteran was informed in a letter dated February 
2009 that attempts to document his "in-country" status in 
Vietnam had proven futile, that all avenues had been 
exhausted and that he was ultimately responsible for 
providing such proof.  The record also establishes that the 
Veteran was provided medical examinations regarding his claim 
for hearing loss in April 2005 and April 2007.  The Board 
finds that VA has satisfied its duty to assist the Veteran's 
claims for entitlement to service connection.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As noted in the Introduction, the Veteran and his 
representative presented evidence and testimony at a hearing 
before a local hearing officer.  The Veteran indicated in his 
May 2006 VA Form 9 substantive appeal that he did not desire 
to have a hearing before a Veterans Law Judge.
Entitlement to service connection for type 2 diabetes 
mellitus to include as due to exposure to herbicides.

Entitlement to service connection for cataracts to include as 
due to exposure to herbicides and type 2 diabetes mellitus.

Entitlement to service connection for peripheral neuropathy 
to include as due to exposure to herbicides and type 2 
diabetes mellitus.

Entitlement to service connection for erectile dysfunction to 
include as due to exposure to herbicides and type 2 diabetes 
mellitus.

Entitlement to service connection for hypertension to include 
as due to exposure to herbicides and type 2 diabetes 
mellitus.

Entitlement to service connection for peripheral vascular 
disease to include as due to exposure to herbicides and type 
2 diabetes mellitus.

Because the issues present similar evidence and identical 
law, the Board will address them in a single analysis.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2008); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2007).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2008).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected. See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2008).

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed.Cir. 1994). As 
such, the Board must not only determine whether the veteran 
has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, (see 38 C.F.R. § 3.309(e), but 
also must determine whether the claimant has presented 
evidence linking his current disability to his active service 
under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) 
(2008).

Analysis

As stated above, the Veteran, who was assigned as a 
Boatswain's Mate striker aboard the Newport News, volunteered 
to go ashore in Vietnam as a member of a landing party.  The 
landing party was tasked with picking up members of a SEAL 
unit who were trapped along a river in Vietnam.  Shortly 
thereafter, the Veteran contends, he went ashore on a similar 
landing party to rescue a soldier who was trapped along a 
river.  For these reasons, the Veteran contends that he is 
entitled to the presumption included in 38 C.F.R. § 
3.307(6)(iii) stated above.  For the reasons stated below, 
the Board finds that the Veteran's contentions are not 
credible and that the evidence supports a conclusion that the 
Veteran did not set foot in Vietnam, nor did he operate in 
the rivers of Vietnam.

The Veteran's DD-214 indicates that he received the Vietnam 
Service Medal, the Republic of Vietnam Campaign Medal, and 
the Combat Action Ribbon.  However, there is no indication 
that he ever served in-country.  See Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008) (upheld VA's requirement that a 
claimant must have been present within the land borders of 
Vietnam at some point in the course of his or her military 
duty in order to be entitled to the presumption of herbicide 
exposure under 38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 
3.307(a)(6)(iii)).  See also 38 C.F.R. § 3.313 (2008).

The Veteran appears to assert that his military decorations 
should be sufficient evidence to establish herbicide 
exposure.  However, while these awards were given to military 
personnel who served in-country, personnel who served outside 
of Vietnam on ships in direct combat support were also 
eligible.  See Department of Defense (DoD) Instruction 
1348.33-M, Manual of Military Decorations and Awards (Sept. 
1996) (incorporates Change 1, effective September 18, 2006); 
see also OPNAVNOTE 1650 regarding the U.S.S. Newport News and 
award of the Combat Action Ribbon to members of its crew.  
The Veteran's service personnel records show that he served 
on board the Newport News in September and October 1972 when 
the ship provided combat support to allied forces in 
Vietnam.  Moreover, records submitted by the Veteran 
regarding the operations of the Newport News do not support 
the Veteran's contentions that he and a landing party from 
the ship ever rescued any allied personnel who were trapped 
along rivers in Vietnam.

Those records state that on October 31, 1972, at 1153 hours, 
the Newport News picked up five members of an allied force 
including two Navy SEAL team advisors.  The records also show 
that on September 9, 1972, the Newport News supported allied 
operations on the "Qua Viet" river to "relieve NVA 
pressure on South Vietnamese front line position," by firing 
a number of rounds from the ship's 8-inch and 5-inch guns.  

The Veteran testified at the November 2006 local hearing that 
in September 1972 "we were helping with pressure on the 
North Vietnamese Quaviet River, to relieve the North 
Vietnamese pressure on the South Vietnamese, from the line 
position . . . we were right on the shoreline, almost the 
shoreline."  See hearing transcript at page 5.  The Veteran 
also testified that in October 1972, "we had to go pick up 
two members of a group of Navy SEALS, injured and were 
treated at the sickbay . . . that mostly was a volunteer 
thing I guess."  In other statements, the Veteran stated 
that the operations occurred at night.  In an October 1984 
Agent Orange Consultation report, the examiner noted that the 
Veteran stated that "he worked between Cambodia and DaNang 
he was mainly part of the gunnery crew on board ship and he 
had two missions when he was part of a crew that went on land 
to pick up injuries and take them to the ship."  

The Board finds the Veteran's statements not credible for 
several reasons.  First, the Board notes that the records 
relied upon by the Veteran report that the time of arrival of 
Navy SEAL advisors on board the Newport News on October 31, 
1972, was "1153," military time for 11:53 a.m.; the Veteran 
indicated his rescues occurred at night.  Second, there is 
nothing in the records provided by the Veteran or in official 
records reviewed that indicates a landing party to rescue 
anyone was ever dispatched from the Newport News.  Third, the 
Newport News was a heavy cruiser more than 700 feet in length 
and had a published draft of 27 feet.  The Board finds that 
such a vessel was not likely to operate in shallow waters in 
close proximity to the shore; there are no references in the 
records in the file indicating the Newport News operated in 
close proximity to shore during the time period in question.  

A March 2008 VA psychological examiner observed that the 
Veteran described the traumatic events of the rescues which, 
allegedly, occurred when he was ashore in Vietnam.  The 
examiner reported that the Veteran described the events "in 
a matter of fact way," and the examiner noted that the 
Veteran's responses on the Mississippi Scale of Combat-
Related PTSD would have to be considered invalid.  The 
examiner also stated that the Veteran's results of an MCMI3 
psychological test were also considered invalid.  The 
examiner reported that the MCMI3 test likely was "indicative 
of an overdramatization of symptoms," and that the Veteran's 
lack of stress describing the traumatic events was 
"indicative more of underlying personality dysfunction."  
The Board finds that this evidence is revealing when read in 
context of the other evidence of record.

The Board further notes that the Veteran was a relatively low 
ranking sailor in September and October 1972.  The Veteran's 
personnel record shows he was an E-2 assigned to general deck 
duties, who had a history of disciplinary problems on board 
the Newport News as well as aboard his previous ship; indeed, 
the Veteran received a discharge for the convenience of the 
government approximately 18 months before his enlistment was 
originally due to expire.  In point of fact, a September 1, 
1972, entry in the Veteran's personnel record states that the 
Veteran was sometimes "immature and irresponsible in his 
actions," and that "he does not think before he acts and 
requires routine supervision in his work."  Finally, there 
is nothing in the Veteran's personnel records indicating that 
he had any specific firearms training or was qualified with 
an M-16 or other weapons commonly used during the Vietnam 
War, yet he claims that he carried a firearm during the 
course of the missions.  In short, there is nothing in the 
record to show the Veteran was trained in any way for combat 
operations of the nature he describes.  After review of the 
evidence in the record, the Board finds that it is very 
unlikely that such a sailor would be relied upon by those in 
command to participate in an important combat rescue mission 
conducted under enemy fire.  

The Board also observes that the relatively detailed records 
submitted and relied upon by the Veteran name several Newport 
News crewmembers with regard to operations during the 
relevant time-period, but the Veteran was not named, and 
those records do not describe any landing party or rescue or 
operations in close proximity to the shore.  Instead, they 
report simply that two SEAL advisors came aboard around noon 
on October 31, 1972, and that in September 1972 the ship 
fired its large guns to support South Vietnamese units who 
were being attacked by North Vietnamese forces.  

The Veteran has been notified that he could submit the 
statements of others who may have knowledge of his being in 
Vietnam, yet no such evidence has been produced.  He has also 
been notified that official records were silent regarding his 
being in-country in Vietnam, yet he has not provided any more 
specific detail regarding the rescues in which he allegedly 
participated and which may have provided facts that could be 
verified in official records.  The Board notes that it is the 
Veteran's burden to support his claims.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim for VA benefits].

Finally, the Court has also held that the Board may consider 
whether the Veteran's personal interest may affect the 
credibility of testimony. See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  Here, the Veteran seeks monetary 
benefits for service connection for a condition that, as is 
discussed below, can only be granted if the Veteran served 
in-country in Vietnam.  His statements regarding his in-
country presence in Vietnam appear to be affected by the 
potential for receipt of those benefits.

In sum, the Board finds that the Veteran's statements are not 
credible and do not warrant any degree of probative value.  
Moreover, the documentary evidence does not establish in the 
least degree that the Veteran set foot in Vietnam.  For those 
reasons, the Board finds that the Veteran does not benefit 
from the presumption provided under 38 U.S.C.A. § 1116(f) and 
38 C.F.R. § 3.307(6)(iii).  Nor does the evidence support the 
claims for service connection under Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed.Cir. 1994). 

Direct service connection

As noted above, the Board must determine whether the claimant 
has presented evidence linking his current disability to his 
active service on a direct service connection basis.  As 
noted above, in order to establish service connection for a 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
address each element in turn.

The Board observes that the Veteran has been diagnosed with 
type 2 diabetes and hypertension.  Thus, element (1) is 
satisfied as to those conditions.

There is, however, no evidence of a diagnosis of cataracts, 
peripheral neuropathy, erectile dysfunction or peripheral 
vascular disease.  The Board notes that a March 2008 examiner 
reported that the Veteran had a normal diabetic surveillance 
assessment and that there was no evidence of diabetic 
retinopathy.  The examiner specifically did not diagnose 
cataracts.  The record also includes a December 2005 
discharge summary that reports that the Veteran denied sexual 
dysfunction.  The Board does observe that an April 2006 
consult by Dr. C.K. for a Social Security benefits 
application of the Veteran indicated that the Veteran's left 
leg paresthesias symptomatology could be affected by 
"peripheral neuropathy from diabetes mellitus."  However, 
no diagnosis of peripheral neuropathy is of record.  Nor is 
there a diagnosis of erectile dysfunction or peripheral 
vascular disease of record.  

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  For that reason, 
the Board finds that Hickson element (1) is not met as to 
cataracts, peripheral neuropathy, erectile dysfunction and 
peripheral vascular disease, and that those claims fail for 
that reason alone.

With regard to element (2), the Board will address both 
disease and injury.  With regard to disease, the Veteran's 
service treatment records do not indicate complaints of or 
treatment for type 2 diabetes or hypertension, and there is 
no other record establishing that such a condition manifested 
within one year of the Veteran's discharge.  Indeed, the 
October 1984 Agent Orange consult indicates nothing regarding 
diabetes or hypertension.  With regard to injury, there no 
evidence that the Veteran was directly exposed to Agent 
Orange.  The October 1984 examiner reported that the Veteran 
stated that "he did not knowingly operate in any defoliated 
areas, he saw no spraying being done, he was not knowingly 
sprayed upon and he did not handle any of the defoliating 
equipment or material."  For those reasons, the Board finds 
that element (2) is also not satisfied.

With regard to element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, the Board finds no evidence of record 
indicating that the Veteran's current diabetes and 
hypertension conditions are as a result of direct exposure to 
herbicides or any other injury during service.  Thus, the 
claims fail for that reason as well.

Secondary service connection

As noted above, the Veteran has claimed entitlement to 
service connection for hypertension, cataracts, peripheral 
neuropathy, erectile dysfunction or peripheral vascular 
disease as secondary conditions to diabetes.  Because the 
Board has found that the Veteran's claim for service 
connection for type 2 diabetes mellitus was not subject to 
the presumption of 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 
3.307(6)(iii) or under a direct service connection basis, the 
Board will consider whether it can satisfy the criteria of 
service connection under a secondary basis.  In order to 
prevail on the issue of entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin supra.  

With regard to element (1), the Board finds that the records 
contain only a diagnosis of type 2 diabetes mellitus and 
hypertension.  As above, there are no diagnoses of cataracts, 
peripheral neuropathy, erectile dysfunction or peripheral 
vascular disease.  Thus, as above, only type 2 diabetes 
mellitus and hypertension meet Wallin's first element and the 
remaining claims fail because there is no medical diagnosis 
of cataracts, peripheral neuropathy, erectile dysfunction or 
peripheral vascular disease.

With regard to element (2), the Board observes that the 
Veteran is service-connected for an anxiety disorder 
disability.  Thus, element (2) is satisfied as to each claim.

However, with regard to element (3), the Board finds that 
there is no medical evidence which shows that the Veteran's 
type 2 diabetes mellitus or hypertension is caused by or 
aggravated by the Veteran's service-connected anxiety 
disorder disability.  Similarly, there is no evidence that 
the Veteran's undiagnosed conditions of cataracts, peripheral 
neuropathy, erectile dysfunction or peripheral vascular 
disease are a result of the Veteran's service-connected 
disability.  Thus, none of the claimed conditions meet the 
criteria of Wallin element (3) and they fail for that reason.

For the reasons stated above, the Board finds that 
entitlements to service connection for type 2 diabetes, 
cataracts, peripheral neuropathy, erectile dysfunction, 
hypertension and peripheral vascular disease are not 
warranted.

Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for bilateral hearing loss.

The relevant law and regulations pertaining to service 
connection in general are stated above and will not be 
repeated here.



Finality/new and material evidence

Unappealed RO rating decisions are final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).



Analysis

As indicated in the Introduction, the RO denied the Veteran's 
claim for entitlement to service connection for bilateral 
hearing loss in an unappealed October 1988 rating decision.  
That decision is final.  See 38 U.S.C.A. § 7105(b)(2)(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).  The Board 
also notes that the Veteran submitted a subsequent claim for 
entitlement to service connection for right ear hearing loss 
which was denied in an August 1991 rating decision.  He now 
seeks to reopen his claim for service connection for 
bilateral hearing loss.

As explained above, the Veteran's claim for service 
connection for bilateral hearing loss may only be reopened if 
he submits new and material evidence.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2008).  The RO decided in the 
August 2004 rating decision that the Veteran had failed to 
submit new and material evidence.

The Board will review what evidence was before the RO in the 
October 1988 decision, the basis of the 1988 rating decision 
and the evidence submitted since the October 1988 decision.

The "old" evidence

The evidence before the October 1988 RO includes the 
Veteran's service treatment records.  Specifically, the 
induction physical and exit physical showed normal hearing in 
both cases.  There was no evidence of neurosensory hearing 
loss within one year of the Veteran's discharge.  The 
Veteran's service treatment records also included an April 
1972 entry indicating that the Veteran complained of plugged 
ears and difficulty hearing.  The Veteran was treated for wax 
buildup.

October 1988 rating decision

The October 1988 rating decision denied service connection 
for bilateral hearing loss because there was no evidence of 
hearing loss incurred during service.

In terms of the Hickson elements described above, the RO 
determined that element (2) had not been satisfied. 

Newly submitted evidence

An April 2005 VA hearing examination report indicates that 
the Veteran's hearing loss was manifested by moderate to 
severe sloping to profound hearing loss in the right ear, and 
normal hearing through 2000 hertz sloping to a mile to 
moderate sensorineural hearing loss in the left ear.  The 
April 2005 examiner stated that based on the medical evidence 
in the Veteran's VA claims folder, his opinion was that 
"hearing loss we are seeing today was not caused by or a 
result of his military service."  The examiner noted that 
the Veteran had normal hearing sensitivity at discharge, but 
acknowledged that the test provided at discharge was a 
whispered voice test.  The records showed that the Veteran 
had normal hearing until 1990 in the left ear and that the 
Veteran's conductive hearing loss began in the 1980's.

A September 2006 hearing examination report by H.T., an 
audiologist, shows hearing loss in both the right and left 
ear.  The Board notes that the report is not in the format 
required by VA and that H.T. provided no opinion regarding 
the etiology of the Veteran's hearing loss.

An April 2007 VA hearing examination report indicates that 
the Veteran's hearing loss was manifested by normal hearing 
in the left ear between 250-3000 hertz, and sensorineural 
hearing loss between 4000-8000 hertz; conductive hearing loss 
in the right ear between 250-2000 hertz and mixed hearing 
loss between 3000-8000 hertz.  The examiner noted that after 
review of the medical evidence in the Veteran's VA claims 
folder, the Veteran had normal hearing in the left ear as of 
1990, and that there was no evidence that the Veteran had 
right ear hearing loss until 1985.  The examiner opined that 
the Veteran's hearing loss was "not caused in any way by his 
military service."

The Veteran stated that he suffered an injury during service 
when, as a member of a gun crew, he was in the vicinity of an 
explosion in a gun turret aboard the Newport News.  More 
generally, he stated that he was subjected to loud noise as a 
member of a gun crew.  The record also contains evidence that 
the Newport News fired her guns on numerous occasions in 
support of allied efforts in Vietnam while the Veteran was a 
crewman.  The Veteran also stated that he suffered hearing 
loss as a result of the firing of the guns.

Discussion

The Board will review the newly submitted evidence in view of 
the Hickson elements.

With regard to element (1), medical evidence of a current 
disability, the Board finds that the newly submitted evidence 
includes two VA hearing examination reports and one private 
hearing examination report which indicate hearing loss.  
Thus, there is new and material evidence submitted in support 
of element (1).

With regard to element (2), medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, the evidence supports a 
conclusion that the Veteran was subjected to excessive noise 
during service as a crewman assigned to guns aboard the 
Newport News.  Thus, there is new and material evidence 
submitted in support of element (2).

With regard to element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, the newly submitted evidence does not 
show any such nexus between the Veteran's current hearing 
loss and his active duty service.  Indeed, both VA examiners 
specifically found there was no connection between his 
hearing loss and his service.  

To the extent that the Veteran's statements support his 
contention that his current hearing loss is a result of his 
active duty service, the Board notes that the very fact that 
he made a previous claim makes such statements repetitive of 
his previous claims of hearing loss; the contention was of 
record in October 1988, and therefore the statements are not 
new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Moreover, it is now well established that lay persons without 
medical training, such as the Veteran, are not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities.  In Moray v. Brown, 5 Vet. App. 211, 214 
(1993), the Court specifically stated that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court again noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."  Thus, the Veteran's statements 
are not sufficient to reopen the claim.

After review of the evidence submitted since the October 1988 
rating decision, the Board has determined that there has been 
no new and material evidence submitted regarding element (3) 
which raises a reasonable possibility of substantiating the 
claim.  In the absence of such evidence, the Veteran's claim 
may not be reopened.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000), [a veteran seeking disability benefits must 
establish a connection between the veteran's service and the 
claimed disability].  The benefits sought on appeal remain 
denied.

Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 2006) for a 
right ear condition to include hearing loss.

The law and regulations pertaining to finality and new and 
material evidence have been stated above and will not be 
repeated here.

38 U.S.C. § 1151

In pertinent part, 38 U.S.C.A. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service- connected. For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

See 38 U.S.C.A. § 1151 (West 2002).

Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment. 38 C.F.R. § 
3.361(b) (2008).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability. Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause. 38 C.F.R. 
§ 3.361(c)(1) (2008).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress. 38 C.F.R. § 3.361(c)(2) (2008).

Analysis

As noted in the introduction, the RO denied the Veteran's 
claim for benefits under 38 U.S.C.A. § 1151 for an ear 
condition to include hearing loss in an unappealed March 1996 
rating decision.  That decision is final.  See 38 U.S.C.A. 
§ 7105(b)(2)(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2008).  As above, the Board will review the old evidence, 
the March 1996 decision and the newly submitted evidence.

The "old" evidence.

At the time of the March 1996 decision, the record included 
VA clinical records between 1984 and 1995.  Those records 
included records from a February 1985 hospitalization for a 
right ear problem.  The Veteran stated that he had had 
hearing loss in the right ear since he was a child and had 
experienced numerous ear infections as a child.  A VA 
audiogram indicated the Veteran had conductive hearing loss 
in the right ear.  The records show that the Veteran had 
surgery on the right ear for a large attic cholesteatoma with 
erosion in the tegment with an exposed dura.  In addition, 
because the cholesteatoma was extensive, hospital records 
show that the Veteran underwent a right radical 
mastoidectomy.  The cholesteatoma was not entirely removed 
and physicians determined that ossicular reconstruction 
should not be tried because of the retained cholesteatoma.

Records show the Veteran was also hospitalized in November 
1990 for recurrent right ear cholesteatoma.  He underwent 
another surgery for exploratory tympanotomy with revision of 
the radical mastoidectomy.  Records show that the Veteran was 
hospitalized again in September 1995 and that he underwent a 
second revision of the right mastoidectomy and meatoplasty.  

An October 1995 hearing examination report indicates that the 
Veteran's hearing loss was "stable, mixed loss unchanged 
since pre-op 9-13-95."  A report dated October 30, 1995, 
states that the Veteran reported "no pain, drainage or 
tinnitus, and no change in hearing since the surgery," but 
that the Veteran reported that "loud noises are painful in 
his right ear since the surgery."  

The Veteran essentially contended that his right ear hearing 
was worsened by the surgeries, and that because he had 
undergone three surgeries, the VA doctors "don't seem to get 
it right."  See the November 28, 1995 statement of the 
Veteran.

March 1996 rating decision

The RO determined that entitlement to compensation under 
38 U.S.C.A. § 1151 was not warranted because "there is no 
evidence that the surgeries contributed to the Veteran's 
hearing loss."  Essentially, the RO determined that benefits 
under section 1151 were not warranted because there was no 
evidence of an additional disability after surgery.

The RO further stated that the continuing surgeries were 
required because the cholesteatoma could not be removed in 
its entirety.  The RO also noted that the Veteran's right ear 
hearing had improved after surgery.

Newly submitted evidence

The record includes the treatment notes of VA health care 
providers who treated the Veteran's right ear condition.  An 
August 1996 audiology report for the Veteran's second post-
operative hearing examination indicates that the Veteran 
reported "no pain, no drainage, no tinnitus and possibly 
improved hearing since the surgery."  Audiology treatment 
reports dated September 1997 and September 1998 report 
indicates the Veteran reported no change in hearing.  The 
September 1998 audiological test results indicate the 
Veteran's hearing loss was stable.

The record includes treatment records from July 2003, 
including a CT scan of the Veteran's bilateral temporal bone, 
and September 2003 treatment reports regarding fluid 
discharge in the Veteran's right ear.  No notation was made 
regarding the Veteran's right ear hearing, nor do the records 
include record of a complaint regarding worsening of right 
ear hearing.  An October 2003 report indicates the Veteran's 
right ear discharge was treated and reported the Veteran 
complained of right ear pain.  A December 2003 report 
indicates that the Veteran's right ear condition had improved 
after treatment.  A January 2004 report indicates that the 
Veteran had complained of right ear itching and draining.  A 
May 2004 treatment note reports that the Veteran complained 
of fluid drainage from the right ear.  An October 2004 
treatment report states that the Veteran had been "doing 
well until recently," and stated that the Veteran described 
pain and a feeling of fluid in the right ear.  Reports dated 
March and May 2005 indicate that the Veteran's right ear was 
doing quite well with the current treatment regimen.  

An April 2005 VA hearing examination report indicates that 
the Veteran's hearing loss was manifested by moderate to 
severe sloping to profound hearing loss in the right ear, and 
normal hearing through 2000 hertz sloping to a mile to 
moderate sensorineural hearing loss in the left ear.  The 
examiner also stated that the Veteran's right ear hearing 
loss was as a result of his right ear cholesteatoma.

Discussion

As noted above, the RO determined that section 1151 benefits 
were not warranted because the evidence in March 1996 
established the Veteran did not have an additional disability 
after his right ear surgeries.  The Board will determine 
whether the Veteran had an additional disability by examining 
his condition immediately before the surgeries to his 
condition subsequent to the surgeries. See 38 C.F.R. § 
3.361(b) (2008).  As is stated in the law and regulations 
section above, to establish causation, the evidence must show 
that the hospital care or medical or surgical treatment 
resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment and that 
the veteran has an additional disability does not establish 
cause. 38 C.F.R. § 3.361(c)(1) (2008).

In this case, the records show that the Veteran had right ear 
hearing loss immediately prior to the 1985 surgery and that 
he continued to have right ear hearing loss after surgery.  
As noted in the 1996 rating decision, the evidence showed 
that the Veteran's hearing loss was due to the fact that the 
1985 surgery left a portion of the cholesteatoma near a nerve 
ending.  His condition prior to the 1990 surgery was of 
normal bone hearing in the right ear with a 40 decibel 
conductive hearing loss and flat tympanogram of the right 
ear.  Records subsequent to the 1990 right ear surgery 
indicate that the Veteran complained of fluid discharge and 
pain.  Prior to the third surgery in 1995, the Veteran again 
had evidence of right ear hearing loss that had remained 
essentially stable since the examination prior to his 1990 
surgery.  After the 1995 surgery, the records show that the 
Veteran reported improved or at least stable hearing in the 
right ear.  Examination reports subsequent to 1995 show that 
the Veteran's hearing in the right ear continues to be due to 
his cholesteatoma condition.

In sum, there is no evidence of record indicating that the 
Veteran's right ear has suffered an additional disability 
after surgery performed in 1985, 1990 or 1995.  This was the 
basis for denial of section 1151 benefits in the March 1996 
rating decision.  As noted above, new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (2008).

After review of the entire VA claims folder, the Board finds 
that the medical evidence establishing a right ear hearing 
loss prior to the surgeries and after the surgeries is 
cumulative and redundant of evidence in the record at the 
time of the March 1996 rating decision.  There is has been no 
new evidence received which shows an additional right ear 
disability as a result of surgery.  Thus, the newly submitted 
evidence does not raise a reasonable possibility of 
substantiating the Veteran's claim.  In the absence of such 
evidence, the Veteran's claim may not be reopened.  The 
benefits sought on appeal remain denied.


ORDER

Entitlement to service connection for type 2 diabetes 
mellitus is denied.

Entitlement to service connection for cataracts is denied.  

Entitlement to service connection for peripheral neuropathy 
is denied.

Entitlement to service connection for erectile dysfunction is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for peripheral vascular 
disease is denied.

New and material evidence not having been received, the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss is not reopened.  
The benefit sought on appeal remains denied.

New and material evidence not having been received, the 
Veteran's claim for entitlement to compensation under 
38 U.S.C.A. § 1151 for a right ear condition to include 
hearing loss is not reopened.  The benefit sought on appeal 
remains denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


